Citation Nr: 0803778	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 1942 to March 1945.  He died in June 2005.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In December 2007, the appellant testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  At the hearing, she raised an additional claim 
for accrued benefits.  Since this claim has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2007).  

In January 2008, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, a 
remand is required so these obligations can be met.

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The appellant has not been provided the notice required by 
the VCAA.

The Court stated that the content of the VCAA notice letter 
will depend upon the information provided in the claimant's 
application and that the letter should be "tailored" to be 
responsive to the particulars of the application submitted.  
A review of the record reveals that the appellant had not 
been provided with a VCAA notice letter.  As such, the Board 
directs that VCAA notice compliant with the requirements of 
Hupp v. Nicholson be provided to the appellant upon remand.

The appellant alleges that the veteran's service-connected 
left ankle disability contributed substantially or materially 
to cause the veteran's death.  The death certificate lists 
the cause of death as ischemic cardiomyopathy.  During his 
military service, in 1944, he sustained a shrapnel wound to 
his left ankle, which resulted in a well-healed, slightly 
symptomatic scar.  In a March 1946 rating decision, the RO 
granted service connection for this disability and assigned a 
10 percent rating for the scar.  This rating continued in 
effect until September 2004, when the RO increased the rating 
to 20 percent.  

At the December 2007 hearing, the appellant stated that she 
believed the veteran's left ankle disability caused a 
bilateral hip disability.  Because of these disabilities, she 
argued, he lost mobility and this contributed to the heart 
condition that led to his death.  She stated that the veteran 
had all his treatment with the VA Boston Healthcare System.  
Although the claims file contains the reports of August 2004 
VA examinations, there are no VA treatment records in the 
file since March 1981.  Pursuant to the VCAA, VA has a duty 
to assist a claimant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 
3.159(c).  Furthermore, VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  Bell v. Derwinski, 
2 Vet. App. 611, 612 (1992).  Therefore, a remand is 
necessary to obtain these records.

Finally, once all the veteran's treatment records have been 
associated with the file, a VA medical opinion should be 
obtained as to whether any service-connected disability 
contributed significantly or materially to his death.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
with a fully-compliant VCAA notice.  The 
VCAA notice must be compliant with the 
requirements of Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Specifically, the notice 
should include: (1) a statement of the 
conditions for which the veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on the previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  

2.  Obtain all relevant records of 
treatment or evaluation of the veteran 
that are not already on file from the 
Boston VA Healthcare System for the period 
since March 1981.  

3.  If competent evidence is received 
indicating that the service connected left 
leg wound may have contributed to the 
veteran's death, request that a VA 
physician review the veteran's claims file 
and render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the veteran's 
service-connected left ankle disability 
contributed significantly or materially to 
cause his death or whether there is a 
causal connection between the service-
connected left ankle disability and the 
cause of his death.  

In rendering this opinion, the VA 
physician should consider the appellant's 
argument that the veteran's service-
connected disability caused him to be less 
mobile and this immobility contributed 
significantly or materially to his heart 
condition.  She also argues that the 
veteran's bilateral hip disability was 
caused or aggravated by his service-
connected left ankle disability.  

The examiner should acknowledge that the 
claims folder was reviewed, and provide a 
rationale for all opinions.  

4.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

